Case 8:21-cv-01737-KKM-TGW Document 1 Filed 07/17/21 Page 1 of 10 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

ARTHUR CAUFIELD,
Individual,
                                       Case No.:
      Plaintiff,
v.

USAA SAVINGS BANK,
a foreign entity,

     Defendant.
_________________________________________/

                                   COMPLAINT

      COMES NOW, Plaintiff, ARTHUR CAUFIELD (hereinafter, “Plaintiff”),

by and through undersigned counsel, and hereby sues Defendant, USAA SAVINGS

BANK (hereinafter, “Defendant”). In support thereof, Plaintiff alleges:

                       PRELIMINARY STATEMENT

      1.     This is an action for damages for violations of the Florida Consumer

Collection Practices Act, Chapter 559, Florida Statutes (hereinafter, “FCCPA”), and

the Telephone Consumer Protection Act, 47 United States Code, Section 227 et seq.

(hereinafter, “TCPA”), wherein Defendant unlawfully attempts to collect a

consumer debt from Plaintiff via harassing and unlawful means, including unlawful

calls to Plaintiff’s cellular telephone using an automatic telephone dialing system, a

predictive telephone dialing system, or an artificial or pre-recorded voice, despite


                                          1
Case 8:21-cv-01737-KKM-TGW Document 1 Filed 07/17/21 Page 2 of 10 PageID 2




Plaintiff repeatedly requesting Defendant to stop calling his cellular telephone.

                   JURISDICTION, PARTIES, AND VENUE

      2.     Jurisdiction and venue for purposes of this action are conferred by

Florida Statutes, Section 559.77 and 47 United States Code, Section 227(b)(3).

      3.     At all material times herein, the conduct of Defendant, complained of

below, occurs in Pinellas County, Florida.

      4.     At all material times herein, Defendant is a foreign entity that does

business in Pinellas County, Florida.

      5.     Plaintiff is the subscriber, regular user, and carrier of the cellular

telephone number, (727-XXX-6021) (hereinafter, “Plaintiff’s Cellular Telephone”),

and was the called party and recipient of Defendant’s auto-dialed calls, as referenced

below.

                     FCCPA STATUTORY STRUCTURE

      6.     The FCCPA is a state consumer protection statute, modeled after the

federal FDCPA, a statute designed to prohibit unfair, deceptive, and abusive

practices in the collection of consumer debts as well as to protect against the invasion

of individual privacy. Fla. Stat. §§ 559.55 and 559.77(5).

      7.     The FCCPA imposes liability on any creditor/person as well as any debt

collector who “uses any instrumentality of interstate commerce or the mails in any

business the principal purposes of which is the collection of any debts,” or who


                                           2
Case 8:21-cv-01737-KKM-TGW Document 1 Filed 07/17/21 Page 3 of 10 PageID 3




“regularly collects or attempts to collect, directly or indirectly, debts owed or due or

asserted to be owed or due to another” and both statutes prohibit engaging in

particular violative conduct in connection with collecting consumer debts. Fla. Stat.

§ 559.55(5).

      8.       Specifically,   the   FCCPA     prohibits   unlawful   debt   collection

“communication” with consumer debtors, which is defined as “the conveying of

information regarding a debt directly or indirectly to any person through any

medium.” Fla. Stat. § 559.55(2) (emphasis added).

      9.       For example, the FCCPA prohibits a person from collecting consumer

debt by communicating with the consumer in a manner that can be expected to harass

or abuse the consumer debtor. See Fla. Stat. § 559.72(7).

                        TCPA STATUTORY STRUCTURE

      10.      Congress enacted the TCPA in effort to restrict pervasive use of

telemarketing and increasing use of cost-effective telemarketing techniques. Pub L.

102-243, § 2, Dec. 20, 1991, 105 Sta. 2394 (1) and (8).

      11.      Congress found that “[u]nrestricted telemarketing…can be an intrusive

invasion of privacy…” and it intended to prevent automated or pre-recorded

telephone calls as “the only effective means of protecting telephone consumers from

this nuisance and privacy invasion.” Id. at (5) and (12).




                                           3
Case 8:21-cv-01737-KKM-TGW Document 1 Filed 07/17/21 Page 4 of 10 PageID 4




      12.    Under the TCPA, any person who initiates calls to any number assigned

to a cellular telephone service using any automated telephone dialing system or

artificial or prerecorded voice without the recipient’s prior express consent is liable

to the recipient for actual monetary loss, or up to $500.00 in damages for each

violation of the TCPA, whichever is greater. 47 U.S.C. § 227(b)(3)(B).

      13.    Additionally, under the TCPA, the court may increase the damage

award up to three (3) times, up to $1,500.00, for each willful or knowing violation

of the TCPA. Id. at § 227(b)(3)(C).


                             GENERAL ALLEGATIONS

      14.    At all material times herein, Plaintiff is a “debtor” or “consumer” as

defined by Florida Statutes, Section 559.55(8).

      15.    At all material times herein, Defendant is a “creditor” as defined by

Florida Statutes, Section 559.55(5).

      16.    At all material times herein, Defendant attempts to collect a consumer

debt, including but not limited to, a private loan balance allegedly owed by Plaintiff.

(hereinafter, the “Debt”).

      17.    At all material times herein, the Debt is a consumer debt, an obligation

resulting from transactions for goods or services incurred primarily for personal,

household, or family use.

      18.    At all material times herein, Defendant is a “person” subject to Florida

                                          4
Case 8:21-cv-01737-KKM-TGW Document 1 Filed 07/17/21 Page 5 of 10 PageID 5




Statutes, Section 559.72. See Florida Statutes, Section 559.55(3); Schauer v. General

Motors Acceptance Corp., 819 So. 2d 809 (Fla. 4th DCA 2002).

      19.    At all material times herein, Defendant’s conduct, with regard to the

Debt complained of below, qualifies as “communication” as defined by Florida

Statutes, Section 559.55(2).

      20.    At all material times herein, Defendant acted itself or through its agents,

employees, officers, members, directors, successors, assigns, principals, trustees,

sureties, subrogees, representatives, third-party vendors, and insurers.

      21.    Plaintiff retained undersigned counsel for purposes of this matter, and

Plaintiff is obligated to pay his attorneys a reasonable fee and reimburse his attorneys

for reasonable costs expended in this action.

      22.    All necessary conditions precedent to the filing of this action occurred

or Defendant waived the same.

                           FACTUAL ALLEGATIONS

      23.    Plaintiff obtained a private loan financed by Defendant in or around 2015.

      24.    In or around January 2021, Plaintiff became delinquent on the Debt due

to financial hardship.

      25.    Shortly thereafter, Defendant began bombarding Plaintiff’s Cellular

Telephone with a campaign of repeated collection calls.




                                           5
Case 8:21-cv-01737-KKM-TGW Document 1 Filed 07/17/21 Page 6 of 10 PageID 6




      26.    On multiple occasions from January 2021 to present, Plaintiff requested

Defendant to stop calling his cellular telephone and advised Defendant to communicate

with him in writing as he used his cellular telephone for business purposes.

      27.    Despite Plaintiff’s multiple requests, Defendant continued to place

automated collection calls to Plaintiff’s cellular telephone.

      28.    Defendant—or its authorized vendor or third-party agent acting within a

scope of authority granted by Defendant, with the knowledge of the Defendant, and

under the control of the Defendant—used an automated telephone dialing system or

predictive telephone dialing system to place calls to Plaintiff’s Cellular Telephone.

      29.    Defendant placed artificial voice calls to Plaintiff’s Cellular Telephone

from January 2021 to the present.

      30.    Defendant placed pre-recorded voice calls to Plaintiff’s Cellular

Telephone from January 2021 to the present.

      31.    Defendant never had consent to place artificial voice, automated calls,

and pre-recorded calls to Plaintiff’s Cellular Telephone.

      32.    Defendant’s conduct caused Plaintiff to suffer injuries in fact through

significant anxiety, emotional distress, frustration, and anger.

      33.    Florida Statutes, Section 559.77, provides for the award of up to

$1,000.00 statutory damages, actual damages, punitive damages, an award of

attorneys’ fees, and costs to Plaintiff, should Plaintiff prevail in this matter against


                                            6
Case 8:21-cv-01737-KKM-TGW Document 1 Filed 07/17/21 Page 7 of 10 PageID 7




Defendant.

      34.    United States Code, Title 47, Section 227(b)(3) provides for the award

of $500.00 or actual damages, whichever is greater, for each telephone call placed

using any automatic telephone dialing system or an artificial or pre-recorded voice

to Plaintiff’s Cellular Telephone in violation of the TCPA or the regulations

proscribed thereunder.

      35.    Additionally, the TCPA, Section 227(b)(3) allows the trial court to

increase the damages up to three times, or $1,500.00, for each telephone call placed

using any automatic telephone dialing system or an artificial or prerecorded voice to

Plaintiff’s Cellular Telephone in willful or knowing violation of the TCPA or the

regulations proscribed thereunder.

                         COUNT ONE:
            UNLAWFUL DEBT COLLECTION PRACTICES –
        VIOLATION OF FLORDA STATUTES, SECTIONS 559.72(7)

      Plaintiff re-alleges paragraphs one (1) through thirty-five (35) as if fully

restated herein and further states as follows:

      36.    Defendant is subject to, and violated the provisions of, Florida Statutes,

Section 559.72(7) by collecting the consumer Debt from Plaintiff through means

which can reasonably be expected to abuse or harass Plaintiff.

      37.    Specifically, as noted above, although Plaintiff repeatedly explicitly

revoked consent, requested/demanded that the direct collection communication


                                           7
Case 8:21-cv-01737-KKM-TGW Document 1 Filed 07/17/21 Page 8 of 10 PageID 8




cease, and explained why he was delinquent, Defendant nevertheless continued to

call Plaintiff’s Cellular Telephone it its attempts to collect the Debt.

      38.     As a direct and proximate result of Defendant’s actions, Plaintiff

sustained damages as defined by Florida Statutes, Section 559.77.

                        COUNT TWO:
          TELEPHONE CONSUMER PROTECTION ACT-
   VIOLATION OF 47 UNITED STATES CODE, SECTION 227(b)(1)(A)

      Plaintiff re-alleges paragraphs one (1) through thirty-five (35) as if fully

restated herein and further states as follows:

      48.     Defendant is subject to, and violated the provisions of, 47 United States

Code, Section 227 (b)(1)(A) by using an automatic telephone dialing system, a

predictive telephone dialing system, or an artificial or pre-recorded voice to call a

telephone number assigned to a cellular telephone service without Plaintiff’s prior

express consent.

      49.     Defendant used an automatic telephone dialing system or an artificial

or pre-recorded voice to unlawfully call Plaintiff’s Cellular Telephone in its attempts

to collect the Debt.

      50.     If Defendant contends it possessed prior express consent, Plaintiff

revoked such consent in or about January 2021 and several additional times

thereafter.

      51.     Defendant’s telephone calls complained of herein are the result of


                                           8
Case 8:21-cv-01737-KKM-TGW Document 1 Filed 07/17/21 Page 9 of 10 PageID 9




repeated willful and knowing violations of the TCPA.

      52.    As a direct and proximate result of Defendant’s conduct, Plaintiff

suffered:

             a.     The periodic loss of his cell phone service;

             b.     Lost material costs associated with the use of cell phone minutes

      allotted under his cell phone service contract;

             c.     The expenditure of costs and attorney’s fees associated with the

      prosecution of this matter;

             d.     Stress, anxiety, loss of sleep, and deterioration of relationships,

      both personal and professional, as a result of the repeated willful and knowing

      calls placed in violation of the TCPA; and

             e.     Statutory damages.

                              PRAYER FOR RELIEF

      WHEREFORE, as a direct and proximate result of Defendant’s conduct,

Plaintiff respectfully requests an entry of:

             a.     Judgment against Defendant declaring that Defendant violated

      the FCCPA;

             b.     Judgment against Defendant for maximum statutory damages for

      violations of the FCCPA;

             c.     Judgment against Defendant for maximum statutory damages for


                                           9
Case 8:21-cv-01737-KKM-TGW Document 1 Filed 07/17/21 Page 10 of 10 PageID 10




      violations of the TCPA;

             d.     Actual damages;

             e.     An award of attorneys’ fees and costs; and

             f.     Any other such relief the Court may deem proper.

                          DEMAND FOR JURY TRIAL

      Plaintiff hereby demands a trial by jury on all issues triable by right.

     SPOLIATION NOTICE AND DEMAND TO RETAIN EVIDENCE

      Plaintiff hereby gives notice to Defendant and demands that Defendant and

its affiliates safeguard all relevant evidence—paper, electronic documents, or data—

pertaining to this litigation as required by law.

                                        Respectfully submitted,

                                       SWIFT, ISRINGHAUS & DUBBELD, P.A.
                                        /s/ Jon P. Dubbeld
                                        Jon P. Dubbeld, Esq., FBN 105869
                                        Jordan T. Isringhaus, Esq., FBN 0091487
                                        Aaron M. Swift, Esq., FBN 0093088
                                        Swift, Isringhaus & Dubbeld, P.A.
                                        8380 Bay Pines Blvd.
                                        St. Petersburg, FL 33709
                                        Phone: (727) 755-3676
                                        Fax: (727) 255-5332
                                        jdubbeld@swift-law.com
                                        aswift@swift-law.com
                                        jisringhaus@swift-law.com
                                        Attorneys for Plaintiff




                                           10
